
	
		I
		111th CONGRESS
		1st Session
		H. R. 4130
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Obey (for
			 himself, Mr. Murtha,
			 Mr. Larson of Connecticut,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  temporary surtax to offset the costs of the Afghanistan war.
	
	
		1.Short titleThis Act may be cited as the
			 Share the Sacrifice Act of
			 2010.
		2.Establishment of
			 temporary Afghanistan war surtax
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to normal taxes and
			 surtaxes) is amended by adding at the end the following new part:
				
					VIIITemporary
				Afghanistan war surtax
						
							Sec. 59B. Temporary Afghanistan war surtax.
						
						59B.Temporary
				Afghanistan war surtax
							(a)In
				generalIn the case of any taxable year beginning after
				2010—
								(1)Joint
				returnsIn the case of a joint return with net income tax
				liability, the tax imposed under this chapter shall be increased by the amount
				of the surtax determined in accordance with the following table:
									
										
											
												If net income tax
												
												 liability is:The surtax
						is:
												
											
											
												Not over
						$22,6001% of net income tax
						liability.
												
												Over
						$22,600 but not over $36,400$226, plus
						the applicable percentage of the excess over $22,600.
												
												Over
						$36,400$226, plus the applicable
						percentage of $13,800, plus twice the applicable percentage of the excess over
						$36,400.
												
											
										
									
								(2)Other
				individuals, trusts, and estatesIn the case of any individual, trust, or
				estate with net income tax liability (other than a joint return), the tax
				imposed under this chapter shall be increased by the amount of the surtax
				determined in accordance with the following table:
									
										
											
												If net income tax
												
												 liability is:The surtax
						is:
												
											
											
												Not over
						$11,3001% of net income tax
						liability.
												
												Over
						$11,300 but not over $18,200$113, plus
						the applicable percentage of the excess over $11,300.
												
												Over
						$18,200$113, plus the applicable
						percentage of $6,900, plus twice the applicable percentage of the excess over
						$18,200.
												
											
										
									
								(3)CorporationsIn
				the case of any corporation with net income tax liability, the tax imposed
				under this chapter shall be increased by an amount equal to such net income tax
				liability multiplied by twice the applicable percentage.
								(b)Applicable
				percentageFor purposes of this section—
								(1)In
				generalThe term applicable percentage means, with
				respect to any taxable year beginning in a calendar year, the percentage which
				is determined by the President with respect to such calendar year under
				paragraph (2).
								(2)Determination of
				applicable percentageThe applicable percentage determined by the
				President with respect to any calendar year shall be the percentage which the
				President estimates will result in revenues to the Treasury under this section
				for taxable years beginning in such calendar year which are equal to the
				Federal expenditures related to the war in Afghanistan during the fiscal year
				ending in the preceding calendar year.
								(c)Certain
				exceptions for individuals
								(1)Certain
				exceptions related to military service
									(A)In
				generalSubsection (a) shall not apply to—
										(i)any member of the
				Armed Forces of the United States who received compensation which was
				excludible from gross income under section 112 (relating to certain combat zone
				compensation of members of the Armed Forces) during the taxable year involved
				or any taxable year ending on or after September 11, 2001, or
										(ii)any individual
				who received a death gratuity payable under chapter 75 of title 10, United
				States Code, with respect to any decedent who—
											(I)is described in
				clause (i), and
											(II)died on or after
				September 11, 2001, and before the close of the taxable year involved.
											(B)Joint
				returnsIn the case of a joint return, the taxpayer shall be
				treated as described in clause (i) or (ii) of subparagraph (A) if either spouse
				is so described.
									(2)Exception based
				on adjusted gross incomeSubsection (a) shall not apply to any
				individual if the adjusted gross income of the taxpayer is not in excess of
				$30,000.
								(d)Net income tax
				liability definedFor
				purposes of this section, the term net income tax liability means
				the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) and the tax imposed by
				section 55, over
								(2)the credits
				allowed under part IV (other than sections 31, 33, and 34).
								(e)Delay in
				application if President determines economy too weakIf the
				President determines that the United States economy is too weak to absorb the
				tax imposed under this section, the President may delay the implementation of
				such tax for up to 1 year.
							(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this part shall not
				be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section 55.
							(g)TerminationThe
				tax imposed under this section shall not apply to taxable years beginning in
				any calendar year if the applicable percentage determined with respect to such
				calendar year is
				zero.
							.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Part VIII. Temporary Afghanistan war
				surtax
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			(d)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			
